Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.  Note that, Applicant’s response filed 2/16/21 has been entered.   
Applicant's election with traverse of Group II, claims 9-14, in the reply filed on February 16, 2021, is acknowledged.  The traversal is on the ground(s) that the claims are novel and nonobviousness over the same references cited by the PTO and as such, the claims have already been found to make a contribution over the art.  This is not found persuasive because the invention of Group II, claims 9-14, does not make a contribution over the prior art of record as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 16, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oftring et al (US 2012/0283473) or Baranyai (US 2016/0221930).
Oftring et al teach a process for the preparation of a crystalline L-MGDA trialkali metal salt by crystallization from an aqueous solution thereof which has been obtained by Strecker synthesis, starting from L-gamma-alanine, by reaction with formaldehyde and hydrocyanic acid, and subsequent alkaline saponification to give the L-MGDA trialkali metal salt.  See Abstract.  Crystals with a considerably better morphology and specifically three-dimensional particles, compared with needles, are obtained by the process according to Oftring et al which results in a considerably improved striability of the suspensions and higher space-time yields.  See para. 36-37.  Complexing agents such as MGDA are used in detergent and the cleaners industry.  See para. 5.  Note that, the Examiner asserts that the broad teachings of Oftring et al would suggest  MGDA particles having the same amount of monoclinic and orthorhombic MGDA as recited by the instant claims because Oftring et al teach MGDA particles made by a similar process as set forth on pages 5 and 6 of the instant specification. 
Baranyai teaches a process for preparing a crystalline soild from glycine-n,N-diacetic acid derivatives (e.g,MGDA) of sufficient low hygroscopicity, which is characterized in that at least one crystalline compound is introduced as seed, and spray granulation is carried out with at least one compound of Formula I.  See Abstract and para. 6.  The crystalline solid is especially suitable as a component for solid detergent formulations, and customary ingredients may also be used in the solid compositions.  
Oftring et al or Baranyai do not teach, with sufficient specificity, solid particles of MGDA containing a monoclinic alkali metal salt of MGDA and an orthorhombic alkali metal salt of MGDA in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate solid particles of MGDA containing a monoclinic alkali metal salt of MGDA and an orthorhombic alkali metal salt of MGDA in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Oftring et al or Baranyai suggest solid particles of MGDA containing a monoclinic alkali metal salt of MGDA and an orthorhombic alkali metal salt of MGDA in the specific amounts as recited by the instant claims. 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/036324.

‘324 does not teach, with sufficient specificity, solid particles of MGDA containing a monoclinic alkali metal salt of MGDA, an orthorhombic alkali metal salt of MGDA, and a residual particulate solid in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate solid particles of MGDA containing a monoclinic alkali metal salt of MGDA, an orthorhombic alkali metal salt of MGDA, and a residual particulate solid in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oftring et al (US 2012/0283473) or Baranyai (US 2016/0221930) as applied to claims 9-11 above, and further in view of Gonzales et al (US 2015/0007400).
Oftring et al or Baranyai are relied upon as set forth above.  However, neither reference teaches the use of a particulate solid such as alumina in addition to the other requisite components of the composition as recited by the instant claims.  
Gonzales et al teach a cleaning composition comprising non-spherical and/or non-rolling abrasive cleaning particles, wherein the abrasive cleaning particles comprises extruded elements.  See Abstract.  The abrasive particles may comprise one or more mineral materials and include those derived from alumina, silicate, etc.  See para. 66. Note that, Gonzales et al exemplify compositions containing, for example, 1% by weight of abrasives.  See paras. 183-184.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an abrasive such as alumina, in the granular compositions taught by Oftring et al or Baranyai, with a reasonable expectation of success, because Gonzales et al teach the use of an abrasive such as alumina in a similar composition wherein such an abrasive would provide enhanced cleaning properties and further, such enhanced cleaning properties would be desirable for the end use of the granules taught by Oftring et al or Baranyai.  
s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/036324 as applied to claims 9-12 above, and further in view of Gonzales et al (US 2015/0007400).
‘324 is relied upon as set forth above.  However, ‘324 does not teach the use of a particulate solid such as alumina in addition to the other requisite components of the composition as recited by the instant claims.  
Gonzales et al are relied upon as set forth above.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an abrasive such as alumina, in the granular compositions taught by ‘324, with a reasonable expectation of success, because Gonzales et al teaches the use of an abrasive such as alumina in a similar composition wherein such an abrasive would provide enhanced cleaning properties and further, such enhanced cleaning properties would be desirable for the end use of the granules taught by ‘324. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761